DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellickson (20100053330).
Referring to claim 1, Hellickson shows a monitoring system (see abstract), comprising:
a light projecting and receiving unit including an emitting section to emit a light flux (see paragraph 5 note the LADAR sensor that transmits laser pulses and detects returns), a scanning section to make the light flux scan within a monitoring space (see the MEMS LADAR as shown in figure 1 Ref 110 also see paragraph 27 note the LADAR device scans the user defined area), and a light receiving section to receive a light flux reflected from an object within the monitoring space (see the LADAR device includes LADAR sensors that detect returns from target objects also see paragraph 34 also see paragraph 37);

a user interface to set a monitoring region in a virtual space by an operation of a user (see figure 9 Ref 932); and a display device (see figure 9 Ref 932) that, when the monitoring region has been set via the user interface (see paragraph 27 note the user defines the area to be monitored), displays the set monitoring region together with the measurement point marker group (see the displayed 3D map also see paragraph 67 that fuses the 3D data along with paragraph 67 that includes generating a 3D image of the protected area boundary),
wherein the processing section outputs an alarm signal when an object invades within the monitoring region during monitoring (see paragraph 73).
Referring to claim 2, Hellickson shows  input of temporary attitude information is made possible through the user interface so as to adjust an attitude or position of the measurement point marker group to be displayed on the display device, and the display device performs coordinate conversion at least relative to the measurement point marker group on the basis of the input temporary attitude information and displays the measurement point marker group after having been subjected to the coordinate conversion together with the virtual space (see paragraph 58-59 note the transformation 
Referring to claim 4, Hellickson shows when an instruction to change a viewpoint position through the user interface has been performed, the display device displays the measurement point marker group at a viewpoint position after the changing (note paragraph 27 the user defines the position of the device either through manual input or GPS input and then also identifies the monitoring area).
Referring to claim 5, Hellickson shows the scanning section makes the light flux scan two-dimensionally within a monitoring space (see paragraph 34-35). 
Referring to claim 6, Hellickson shows in a case where a locus of the light flux having scanned adjoins another locus of the light flux, the locus is brought in contact with another locus without a clearance (see the overlapping sweeping as shown by paragraph 53 and figure 6b).
Referring to claim 7, Hellickson shows a shape of a measurement point marker constituting the measurement point marker group is same as a shape of the light flux made to scan actually (see paragraph 27 note the point cloud is a 3D representations of laser points that are reflected from targets within the monitoring area).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellickson (20100053330) in view of Foley (20140320656).
Referring to claim 3, Hellickson teaches determining an intruder into an area with allows for different alarm levels based on the exact location of the target object that is being monitored but fails to specifically teach the measurement point marker group is displayed with a different color correspondingly to a distance or reflected light intensity of the measurement point.  
Foley shows a similar intruder detection system that includes the measurement point marker group is displayed with a different color correspondingly to a distance or reflected light intensity of the measurement point (see paragraph 65 note the color for near ranges and darkened objects for mid or far range objects).  It would have been obvious to include the different color for different ranges as shown by Foley because this allows for the user to prioritize targets in relation to their range to the monitoring area as taught by Foley in paragraph 65. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645